Title: Charles Adams to John Adams, 10 May 1793
From: Adams, Charles
To: Adams, John


My dear Sir
New York May 10th 1793
It is sometime since I have written to you but still longer since I have had a line from my dear father. I do not repine for while you are happy in your feilds I will willingly give up that share of pleasure and instruction which I constantly received from your kind communications. It appears as if this City was fated to be the scene of constant disquietude and jarring cabal no sooner have the inhabitants cooled a little upon one subject than another source of contention arises and they begin with redoubled animosity. This cannot excite our astonishment if we consider the motley complection of the Citizens. A collection from all parts of the Globe The English Irish Scotch Dutch and Germans compose a very numerous body whose peculiar pride consists in fostering their national prejudices. The English Irish and Scotch swarmed to this City where they found a protection which in some States was denyed them. By their close connection and mutual assistance many of them are among the richest people. But far from a grateful sense of what they owe and without considering that were they again in their own Countries they would fall from their self opinianative importance they constantly strive to depreciate the American character. Most Americans are friends to the Revolution of France however they may view with horror the enormities which have been committed during the unfortunate course of five years they still separate the people desirous of liberty from the cabal of a National Assembly or the murderous demagogues of a National Convention. They hoped and still hope that under a good form of Goverment The French Nation may be restored to order, but when they hear themselves damned for their impudent ideas by a small cluster of Englishmen who lurk within the bosom of their Country when they hear repeated threats that the thunder of the British nation may be hurled upon them they are fired with indignation at the insult. Conduct like this from a club of Englishmen in this city has roused the spirits of the people and unless they learn more prudence fatal consequences may ensue. The low state of our funds is in some measure owing to an apprehension that America may be drawn into The war. For myself I see not much danger conscious that every endeavor will be used to maintain a neutrality and that measures the most strenuous will be put in operation to preserve this Country in a state of peace. These apprehensions however ill founded fail not to make some considerable impression upon the public mind. Another cause is the caution with which The Banks discount and the difficulty of procuring large quantities of specie. This it has been found is necessary as the multiplicity of banks has created distrust. That they cannot long hold out I think is certain they have had a pernicious influe[nce] upon the price of every article of consumption and I know of nothing except Salaries and la[wyers] fees that has not doubled within these two years. The Baron setts out tomorrow for Steuben I am sorry to loose his company for so long a period but he is almost as fond of his farm as you are and delights in the society of his Yankee’s as he calls them. My Sister talks of beginning her journey sometime next week, she wished me to accompany her but I must deny myself that pleasure
Adieu my dear Sir Beleive me your / affectionate son
Charles Adams.
